DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities.
Considering Claim 1: Applicant should recite the “a polyamide resin” component together with the cellulose fiber component, near the beginning of the claim language, instead of at the very end of the claim language as part of a description of the amount of the cellulose fibers.
Further, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further separate subcombinations or related steps.  See 37 C.F.R. § 1.75; MPEP § 608.01(i)-(p).  In the present case, applicant should amend claim 1 to introduce the two components of the claimed article (i.e., the fibers and the polyamide resin) on separate, indented lines.
Considering Claim 12: The language of claim 12 is similar to the language of claim 1.  Applicant should amend claim 12 for clarity for the reasons that applicant should amend claim 1 for clarity, as explained above.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 12: Claim 12 depends from claim 11.  Claim 11 recites the limitation “a polyamide resin.”  Claim 12 also recites the limitation “a polyamide resin,” with the indefinite article “a.”  Claim 12 is indefinite because it is not clear whether the “a polyamide resin” of claim 12 is the same as the “a polyamide resin” of claim 11 (as suggested by the fact that they are both are identified as polyamide resins) or whether these two components are different (as suggested by the fact that they are both introduced by the indefinite article “a”).  For the purpose of further examination, the examiner is interpreting the polyamide resin of claim 12 to refer to the polyamide resin of parent claim 1.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 9 are rejected under 35 U.S.C. § 102(1)(1) as being anticipated by JP2014-136745 (“Nakai”; see English-language translation that is part of the 46-page foreign patent reference made of record by applicant on May 13, 2020).
Considering Claim 1: Nakai teaches an example cylindrical article made by (1) combining 70 parts of a 10% aqueous dispersion of cellulose fibers with average fiber diameter of 125 nm and 100 parts of ε-caprolactam; (2) heating at 240 °C to release water vapor; (3) polymerizing at 240 °C; (4) pelletizing; and (5) injection molding to form the cylindrical article.  (Nakai, ¶ 54, Example 1).  Nakai explains that ε-caprolactam is a monomer that forms a polyamide resin.  (Id. ¶ 14).  Based on the amounts of the components taught by Nakai, the examiner finds that the example cylindrical article contains 7 parts of the cellulose fibers with average diameter 125 nm and 100 parts of the polyamide nylon 6 (i.e., the polyamide that forms from ε-caprolactam).  This value falls within the claimed range of 0.1 to 50 parts.  The average fiber diameter of 125 nm taught by Nakai falls within the “10 µm or less” range of claim 1.  As Nakai does not state that the cellulose fibers of the example are modified, one of ordinary skill would understand them to be unmodified cellulose fibers.
Nakai does not describe the example cylindrical article as being a “sliding member.”  However, this preamble limitation does not clearly define the structure of the claimed composition.  Instead, it identifies an intended use of the claimed “member” (i.e., for sliding).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).
Alternatively, with respect to the preamble term “sliding,” if the term “sliding” were interpreted to describe a property of the claimed article, it is the examiner’s position that this property would necessarily be present in the example cylindrical article of Nakai for the following reason.  Nakai teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has a “sliding” property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “sliding” property, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 9: Nakai is silent as to the specific wear amount of the example cylindrical article as compared with an article lacking the cellulose fiber.  However, Nakai teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has the claimed wear amount property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the relative wear property recited by claim 9, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 4, 6, 8, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2014-136745 (“Nakai”; see English-language translation that is part of the 46-page foreign patent reference made of record by applicant on May 13, 2020), as applied above to claim 1.
Considering Claim 4: The relevant teachings of Nakai are described above with respect to the anticipation rejection of claim 1.
	Nakai does not teach that the example cylindrical article of Example 1 taught at ¶ 54 contains a “sliding improver” in the amount recited by claim 4.
	However, Nakai teaches, generally, that it is suitable to use a lubricant or mold release agent in the composition taught by Nakai.  (Nakai, ¶ 48).  The lubricant and/or mold release agent of Nakai read on the “sliding improver” of claim 4.  In support of this, the examiner submits that one of ordinary skill in the art would reasonably expect that inclusion of the lubricant and/or mold release agent of Nakai would reduce friction between the article of Nakai and an external surface (i.e., through lubrication).  This effect is the same as improving “sliding.”  Nakai is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide composition reinforced with cellulose fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the lubricant and/or mold release agent of Nakai in the composition of Nakai, and the motivation to have done so would have been, as Nakai suggests, that these are suitable additives to include in the composition.  (Id.).
As for the broadly claimed range for the amount of the sliding improver (0.1 to 50 parts per 100 parts of polyamide resin), it is the examiner’s position that it would be obvious to optimize this amount as a matter of routine optimization.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, Nakai teaches the general conditions of a cellulose-filled polyamide composition that may contain a variety of conventional additives (see ¶ 48) corresponding to the claimed composition, and applicant has not presented any evidence indicating that the broadly claimed concentration range for a “sliding improver” (i.e., lubricant and/or mold release agent) is critical.
Considering Claim 6: The relevant teachings of Nakai are described above with respect to the anticipation rejection of claim 1.
	Nakai does not teach that the example cylindrical article of Example 1 taught at ¶ 54 contains an “impact resistance improver” in the amount recited by claim 6.
	However, Nakai teaches, generally, that it is suitable to use an impact resistance agent in the composition taught by Nakai.  (Nakai, ¶ 48).  The impact resistance agent of Nakai read on the “impact resistance improver” of claim 6.  Nakai is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamide composition reinforced with cellulose fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the impact resistance agent of Nakai in the composition of Nakai, and the motivation to have done so would have been, as Nakai suggests, that this is a suitable additive to include in the composition.  (Id.).
As for the broadly claimed range for the amount of the impact resistance improver (0.1 to 50 parts per 100 parts of polyamide resin), it is the examiner’s position that it would be obvious to optimize this amount as a matter of routine optimization.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, Nakai teaches the general conditions of a cellulose-filled polyamide composition that may contain a variety of conventional additives (see ¶ 48) corresponding to the claimed composition, and applicant has not presented any evidence indicating that the broadly claimed concentration range for an “impact resistance improver” is critical.
Considering Claim 8: The relevant teachings of Nakai are described above with respect to the anticipation rejection of claim 1.
	Nakai does not teach that the example cylindrical article of Example 1 taught at ¶ 54 contains two or more kinds of polyamide resins.  However, Nakai teaches that “[p]articularly preferred polyamide resins are nylon 6, nylon 66, nylon 11, nylon 12, and copolymers and mixtures thereof.”  (Nakai, ¶ 16, emphasis added).  Accordingly, Nakai teaches, generally, that it is suitable to use mixtures of polyamide resins.
Considering Claim 10: The relevant teachings of Nakai are described above with respect to the anticipation rejection of claim 1.
	Claim 10 recites three structural properties of the claimed article.  Each of these is taught by Nakai.
	First, claim 10 recites that “a content of the cellulose fiber is 4 to 30 parts by mass.”  This limitation is interpreted in view of the language of parent claim 1 to be the amount of cellulose fiber with respect to 100 parts of the polyamide resin.  As explained above in the anticipation rejection of claim 1, the example article taught by Nakai at ¶ 54 contains 7 parts of cellulose fibers with respect to 100 parts of polyamide resin.
	Second, claim 10 recites that “an average fiber diameter of the cellulose fiber is 20 to 100 nm.”  The example article taught by Nakai at ¶ 54 contains fibers having an average diameter of 125 nm.  This value falls outside of the claimed range.  However, Nakai teaches, generally that the cellulose fibers “still more preferably” have an average fiber diameter of “100 nm or less.”  (Nakai, ¶ 19).  Nakai further teaches an example polyamide composition having cellulose fibers with an average fiber diameter of 60 nm.  (Id. ¶ 57, Example 3).  These teachings of Nakai meet the average fiber diameter limitation of claim 10. 
	Third, claim 10 recites that “the polyamide resin includes polyamide 6.”  As explained above in the anticipation rejection of claim 1, the example article taught by Nakai at ¶ 54 contains the polyamide prepared by polymerizing ε-caprolactam.  This is equivalent to nylon 6 or polyamide 6.  Nakai also names nylon 6 (i.e., polyamide 6) expressly at ¶ 16.
Claims 2, 3, 5, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2014-136745 (“Nakai”; see English-language translation that is part of the 46-page foreign patent reference made of record by applicant on May 13, 2020), as applied above to claims 1, 4, and 6, and further in view of Rainer Wolf & Bansi Lal Kaul, Plastics, Additives, 27 Ullmann's Encyclopedia of Industrial Chemistry 619-671, published online 2000 (“Wolf”).
Considering Claims 2 and 3: The relevant teachings of Nakai are described above with respect to the anticipation rejection of claim 1.
	Nakai does not teach that the example cylindrical article of Example 1 taught at ¶ 54 contains a “strength improver other than the cellulose fibers” in the amount recited by claim 2 or the type of the strength improver recited by claim 3.  However, Wolf teaches that aramid fibers are used as reinforcement of a polyamide substrate.  (Wolf, 660, second column, second full paragraph; 658, second column, third full paragraph).  The aramid fibers of Wolf read on the strength improver of claim 2 and provide the “fibrous reinforcement” of claim 3.  Nakai is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyamide compositions.  Wolf is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the selection of additives to include a thermoplastic composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the aramid fibers of Wolf to the polyamide resin composition of Nakai, and the motivation to have done so would have been, as Wolf suggests, that aramid fibers “lend rigidity with a low density” to polyamide substrates.  (Id. 660, second column, second full paragraph).
As for the broadly claimed range for the amount of strength improver (0.1 to 50 parts per 100 parts of polyamide resin), it is the examiner’s position that it would be obvious to optimize this amount as a matter of routine optimization.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, Nakai and Wolf teach the general conditions of a reinforced polyamide corresponding to the claimed composition, and applicant has not presented any evidence indicating that the broadly claimed concentration range for a “strength improver” is critical.
Considering Claim 5: The relevant teachings of Nakai are described above with respect to the anticipation rejection of claim 1 and the obviousness rejection of claim 4.
	Nakai does not teach that the lubricant and/or mold release agent is one of the specific types of materials recited by claim 5.  However, Wolf teaches that montanic acid and its derivatives (including calcium montanates and sodium montanates) make up a common class of lubricants.  (Wolf, 643, second column, to 644, first column).  The montanates taught by Wolf read on the montanate of claim 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used one of the montanates of Wolf as the lubricant in the composition of Nakai, and the motivation to have done so would have been, as Wolf suggests, that this is a common chemical type of lubricant used as a polymer additive.  (Id.).
Considering Claim 7: The relevant teachings of Nakai are described above with respect to the anticipation rejection of claim 1 and the obviousness rejection of claim 6.
	Nakai does not teach that the impact resistance agent is one of the specific types of materials recited by claim 7.  However, Wolf teaches that “[i]mpact modifiers are elastomeric copolymers with low glass transition temperatures.”  (Wolf, 666, section 9.3).  Wolf goes on to teach numerous specific types of impact modifiers that are elastomeric copolymers.  (Id. 666-67, Section 9.3).  The elastomeric copolymers taught by Wolf read on the elastomer impact resistance improver of claim 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the elastomer copolymer impact modifier of Wolf as the impact resistance agent in the composition of Nakai, and the motivation to have done so would have been, as Wolf suggests, that this is a common chemical type of impact modifier used as a polymer additive.  (Id.).
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2014-136745 (“Nakai”; see English-language translation that is part of the 46-page foreign patent reference made of record by applicant on May 13, 2020).
Considering Claim 11: Nakai teaches an example method of preparing a cylindrical article by (1) combining 70 parts of a 10% aqueous dispersion of cellulose fibers with average fiber diameter of 125 nm and 100 parts of ε-caprolactam; (2) heating at 240 °C to release water vapor; (3) polymerizing at 240 °C; (4) pelletizing; and (5) injection molding to form the cylindrical article.  (Nakai, ¶ 54, Example 1).  Nakai explains that ε-caprolactam is a monomer that forms a polyamide resin.  (Id. ¶ 14).
Nakai does not teach that the cellulose fibers are added during polymerization.  Rather, as identified in the paragraph above, the cellulose fibers in the example method of Nakai are added before polymerization.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the cellulose fibers of Nakai during the polymerization, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function substantially similarly as the process taught expressly by the reference.	
Nakai does not describe the example cylindrical article produced by the example method as being a “sliding member.”  However, this preamble limitation does not clearly define any structure of the claimed method.  Instead, it identifies an intended use of the product of the claimed method.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).
Alternatively, with respect to the preamble term “sliding,” if the term “sliding” were interpreted to describe a property of the claimed article, it is the examiner’s position that this property would necessarily be present in the example cylindrical article of Nakai for the following reason.  Nakai teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has a “sliding” property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “sliding” property, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 12: Based on the amounts of the components taught by Nakai in the example method taught at ¶ 54, the examiner finds that the example cylindrical article contains 7 parts of the cellulose fibers with average diameter 125 nm and 100 parts of the polyamide nylon 6 (i.e., the polyamide that forms from ε-caprolactam).  This value falls within the claimed range of 0.1 to 50 parts.  The average fiber diameter of 125 nm taught by Nakai falls within the “10 µm or less” range of claim 12.  As Nakai does not state that the cellulose fibers of the example are modified, one of ordinary skill would understand them to be unmodified cellulose fibers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 8,883,885.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’885 patent teaches a polyamide resin composition having 0.01 to 10 parts of cellulose fiber in relation to 100 parts by mass of the polyamide resin.  Claim 1 of the ’885 patent teaches that the average fiber diameter of the cellulose fiber is 500 nm or less.  This value falls within the “10 µm or less” range of claim 1.
The claims of the ’885 patent do not describe the polyamide resin composition as being a “sliding member.”  However, this preamble limitation does not clearly define the structure of the claimed composition.  Instead, it identifies an intended use of the claimed “member” (i.e., for sliding).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).
Alternatively, with respect to the preamble term “sliding,” if the term “sliding” were interpreted to describe a property of the claimed article, it is the examiner’s position that this property would necessarily be present in the composition of the claims of the ’885 patent the following reason.  The claims of the ’885 patent teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has a “sliding” property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “sliding” property, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 8-10: The claims of the ’885 patent teach or suggest the limitations of claims 8-10.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 8,883,885, as applied above to claim 1, and further in view of Rainer Wolf & Bansi Lal Kaul, Plastics, Additives, 27 Ullmann's Encyclopedia of Industrial Chemistry 619-671, published online 2000 (“Wolf”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claims 2-7: The teachings of the claims of the ’885 patent are described above with respect to the nonstatutory double patenting rejection of claim 1.
The claims of the ’885 patent do not teach the additives recited by claims 2-7.  However, Wolf teaches these additives (strength improver, sliding improver [or lubricant], and impact resistance improver) are convention additives used in preparing thermoplastic compositions.  (Wolf, 660, second column, second full paragraph; 658, second column, third full paragraph; 643, second column, to 644, first column; 666-67, Section 9.3).  It would have been obvious to one of ordinary skill in the art to have included the additives recited by claims 2-7 in the composition taught by the claims of the ’885 patent because these are well known additives (as shown by Wolf) that confer desirable properties on thermoplastic compositions.  As to the broadly claimed amounts of these additives recited by claims 2, 4, and 6, it is the examiner’s position that it would be obvious to optimize this amount as a matter of routine optimization.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 8,883,885.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 11: Claim 10 of the ’885 patent teaches a method for producing a polyamide resin composition comprising cellulose fibers.
The claims of the ’885 patent do not teach that the cellulose fibers are added during polymerization.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the cellulose fibers of the claims of the ’885 patent during the polymerization of the polyamide resin, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function substantially similarly as the process taught expressly by the claims of the ’885 patent.	
The claims of the ’885 patent do not describe the polyamide resin composition as being a “sliding member.”  However, this preamble limitation does not clearly define the structure of the claimed composition.  Instead, it identifies an intended use of the claimed “member” (i.e., for sliding).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).
Alternatively, with respect to the preamble term “sliding,” if the term “sliding” were interpreted to describe a property of the claimed article, it is the examiner’s position that this property would necessarily be present in the composition of the claims of the ’885 patent the following reason.  The claims of the ’885 patent teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has a “sliding” property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “sliding” property, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 12: Claim 1 of the ’885 patent teaches a polyamide resin composition having 0.01 to 10 parts of cellulose fiber in relation to 100 parts by mass of the polyamide resin.  Claim 1 of the ’885 patent teaches that the average fiber diameter of the cellulose fiber is 500 nm or less.  This value falls within the “10 µm or less” range of claim 12.
Claims 1 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 10,221,312.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’312 patent teaches a polyamide resin composition having 0.01 to 50 parts of cellulose fiber in relation to 100 parts by mass of the polyamide resin.  Claim 4 of the ’312 patent teaches that the average fiber diameter of the cellulose fiber is 500 nm or less.  This value falls within the “10 µm or less” range of claim 1.
The claims of the ’312 patent do not describe the polyamide resin composition as being a “sliding member.”  However, this preamble limitation does not clearly define the structure of the claimed composition.  Instead, it identifies an intended use of the claimed “member” (i.e., for sliding).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).
Alternatively, with respect to the preamble term “sliding,” if the term “sliding” were interpreted to describe a property of the claimed article, it is the examiner’s position that this property would necessarily be present in the composition of the claims of the ’312 patent the following reason.  The claims of the ’312 patent teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has a “sliding” property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “sliding” property, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 8-10: The claims of the ’312 patent teach or suggest the limitations of claims 8-10.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 10,221,312, as applied above to claim 1, and further in view of Rainer Wolf & Bansi Lal Kaul, Plastics, Additives, 27 Ullmann's Encyclopedia of Industrial Chemistry 619-671, published online 2000 (“Wolf”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claims 2-7: The teachings of the claims of the ’312 patent are described above with respect to the nonstatutory double patenting rejection of claim 1.
The claims of the ’312 patent do not teach the additives recited by claims 2-7.  However, Wolf teaches these additives (strength improver, sliding improver [or lubricant], and impact resistance improver) are convention additives used in preparing thermoplastic compositions.  (Wolf, 660, second column, second full paragraph; 658, second column, third full paragraph; 643, second column, to 644, first column; 666-67, Section 9.3).  It would have been obvious to one of ordinary skill in the art to have included the additives recited by claims 2-7 in the composition taught by the claims of the ’312 patent because these are well known additives (as shown by Wolf) that confer desirable properties on thermoplastic compositions.  As to the broadly claimed amounts of these additives recited by claims 2, 4, and 6, it is the examiner’s position that it would be obvious to optimize this amount as a matter of routine optimization.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 10,221,312.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 11: Claims 5, 8, 9, and 10 of the ’312 patent teach methods for producing a polyamide resin composition comprising cellulose fibers.
The claims of the ’312 patent do not teach that the cellulose fibers are added during polymerization.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the cellulose fibers of the claims of the ’312 patent during the polymerization of the polyamide resin, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function substantially similarly as the process taught expressly by the claims of the ’312 patent.	
The claims of the ’312 patent do not describe the polyamide resin composition as being a “sliding member.”  However, this preamble limitation does not clearly define the structure of the claimed composition.  Instead, it identifies an intended use of the claimed “member” (i.e., for sliding).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).
Alternatively, with respect to the preamble term “sliding,” if the term “sliding” were interpreted to describe a property of the claimed article, it is the examiner’s position that this property would necessarily be present in the composition of the claims of the ’312 patent the following reason.  The claims of the ’312 patent teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition has a “sliding” property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a “sliding” property, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 12: Claim 1 of the ’312 patent teaches a polyamide resin composition having 0.01 to 50 parts of cellulose fiber in relation to 100 parts by mass of the polyamide resin.  Claim 4 of the ’312 patent teaches that the average fiber diameter of the cellulose fiber is 500 nm or less.  This value falls within the “10 µm or less” range of claim 12.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US 2013/0030090 contains a disclosure with examples that are similar to the disclosure and examples of Nakai.  Yucheng Peng et al., Characterization of Mechanical and Morphological Properties of Cellulose Reinforced Polyamide 6 Composites, 22 Cellulose 3199-3215 (2015) teaches compositions containing polyamide 6 and 2.5, 5, or 10% of three types of cellulosic materials: microcrystalline cellulose, cellulose nanofibrils, and cellulose nanocrystals.  (Peng, Abstract).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767